

15th November, 2008
 
Mr. Kerry Doyle
221 Blind Lane
Flackwell Heath
Bucks, HP10 9LD
UK
 

LETTER OF ENGAGEMENT



This letter outlines the terms and conditions relating to your employment with
Caspian Services Inc., further detailed in the Employment Agreement attached
hereto.
 


1.     

Position: President and Chief Executive Officer




2.     

The position reports to: Board of Directors




3.     

The Effective Date of the Agreement is November 15th 2008. The Employment Start
Date is also November 15th 2008.




4.     

The engagement term is unlimited. A minimum term of 1 year shall apply
commencing the Employment Start Date.




5.     

The post is based in Almaty (place of assignment), Kazakhstan, but extensive
travel within the region and overseas may be required.




6.     

Home Base – UK.




7.     

Salary US $24,000.00 (twenty four thousand) per month equating to $288,800.00
(two hundred and eighty eight thousand eight hundred) per annum.




8.     

Republic of Kazakhstan (excludes any home base taxes or social payments) income
and social taxes will be paid by the Company.




9.     

Feeding and accommodation costs whilst on work assignment outside Almaty will be
borne by the Company.




10.     

Housing or appropriate housing allowance will be provided by the Company. The
allowance will not exceed $6,000 per month and be fully inclusive: utilities,
satellite TV, domestic staff, inter alia.

 

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 1 of 16

--------------------------------------------------------------------------------


 



11.     

The Company will be responsible for relocation costs on retirement, resignation
or termination, namely one shipment of personal effects from Almaty to the UK.




12.     

The Company will provide a dedicated vehicle and driver.




13.     

School fees will be borne by the Company: 100% fees for Kazakhstan based
schooling. 80% fees for foreign based schooling.




14.     

30 days vacation per annum. Company will provide two business class family round
trip airline tickets per annum.




15.     

BUPA International family medical insurance will be provided by the Company. The
policy excludes the US.




16.     

Stock option grant:




The number of mandatory stock options to be issued annually (on December 31 of
each year following the first full year of employment) to Executive Employee
shall be equal to the amount of the Executive Employee’s annual base salary
divided by the closing market price of the Company’s common stock on the date of
the grant. The exercise (or grant) price of the options shall be equal to the
closing market price of the Company’s common stock on the date of such grant.
In lieu of any mandatory stock option grant to which the Executive Employee may
become entitled under the provisions of the Employment Agreement, the Company
may issue, in full or in part, a restricted stock grant, or cash payment or
combination thereof as may be from time to time determined by the Compensation
Committee or in the absence of a Compensation Committee by the Board of
Directors.

If the Company, in its sole discretion, determines to issue a restricted stock
grant in lieu of stock options, the Executive Employee shall be entitled to one
share of restricted common stock for three stock options Executive Employee was
entitled to receive in accordance with the formula described above.



All stock option/grant awards vest over 3 years, exercisable within 5 years of
full vesting.



17.     

At the Company’s discretion you may also be considered for other discretionary
stock options or grants.




Yours sincerely,
For and behalf of Caspian Services Inc.
 

 
 

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 2 of 16

--------------------------------------------------------------------------------

Employment Agreement
 
 

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 3 of 16

--------------------------------------------------------------------------------

 

 

LETTER OF ENGAGEMENT

3

Form of Agreement

5

Executive Employee Employment Agreement

5

Absences

5

Compassionate Leave

5

Medical Leave

5

Family Status

6

Married Status

6

Dependent Children

6

Children’s Educational Assistance

6

Eligibility

6

Educational Assistance

6

Housing and Transportation

7

Remuneration

7

Currency of Payment

7

Health Care Plan

8

Insurance Plans

8

Vacation

9

General

9

Vacation Days Accrual

9

Vacation Salary

9

Vacation Travel Entitlement

9

Relocation

11

Temporary living expenses

11

Relocation

11

Departures

11

Business Travel & Related Expenses

11

General

12

Travel Management

12

Travel Class

12

Miscellaneous

12

Entertainment

12

Expense Reports

12

Legal Fees and Arbitration

13

Legal Fees

13

Arbitration

13

Severance Plan, Change in Control and Stock Options Plan

13

Executive Employee Severance Agreement

13

Change in Control

15

Stock Option Grant

15

For Company

16

 

 

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 4 of 16

--------------------------------------------------------------------------------

Form of Agreement



Executive Employee Employment Agreement



This Executive Employee Employment Agreement, is entered into by and between
Caspian Services Incorporated ("Company") incorporated under the laws of the
state of Nevada on July 14, 1998 and Mr. Kerry Doyle ("Executive Employee"), the
15th day of November 2008 (the "Effective Date").
 
WHEREAS, Company is desirous of employing the Executive Employee pursuant to the
terms and conditions and for the consideration set forth in this Agreement, and
Executive Employee is desirous of being engaged by the Company pursuant to such
terms and conditions and for such consideration.
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Company and Executive Employee agree as follows:



Absences



Compassionate Leave

Executive Employee

In case of death of a direct relative (spouse, child, parent or a brother or
sister) of the Executive Employee, Compassionate Leave of up to seven days is
granted. Remuneration continues
during this leave, and travel expenses (travel class as per vacation) for the
Executive Employee to attend the funeral are reimbursed by Company.

Spouse

In case of the death of a direct relative (parent, or a brother or sister) of
the Executive Employee’s spouse, travel expenses (travel class as per vacation)
for the spouse to attend the funeral
are reimbursed by Company.

Medical Leave

Any absence from work arising from temporary incapacity due to an accident or
illness is considered as medical leave.
Under this condition, the Executive Employee will receive:

• 100% of remuneration for a maximum period of six months from the day of
interruption of work,

• 50% of remuneration for a maximum of six additional months.



In the event that employer liability insurance does not cover in full the above
specified twelve month remuneration period, the Company will compensate the
shortfall. After twelve months of continuous incapacity, the Company Insurance
Plan, if any, becomes operative.

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 5 of 16

--------------------------------------------------------------------------------

Successive periods of medical leave separated by less than six months and
occurring within a twelve month period are added together and considered as one
continuous period of incapacity.
 
If required and when applicable, in-country Company accommodation continues to
be provided for the family. Vacation does not accrue during the absence from
work.
A medical certificate is required as an evidence of the Executive Employee’s
incapacity. The Company may require the Executive Employee to have a medical
examination at any time.



Family Status



The Family Status of the Executive Employee is defined as "Married". This can be
further categorized by the number of "Dependent Children", if any.
The Family Status is used in connection with policies and plans pertaining to
housing, transportation, health care, educational assistance, and vacation
travel.

Married Status

"Married Status" means the Executive Employee is partnered with Claire Holland,
and the partner’s primary residence is at the place of assignment.

Dependent Children

A “Dependent Child” is defined as one who is unmarried, unemployed, in the legal
custody of the Executive Employee, under nineteen years of age and who lives
with the Executive Employee in a customary parent-child relationship.


In other cases, such as divorce or re-marriage, the Executive Employee is
encouraged to expose his family situation to his/her Executive Employee
Motivation Manager who will consider each case on
its own merits.


In all cases, documentary evidence, such as birth certificates, legal custody
agreements, proof of alimony payments, etc., are necessary for reimbursement of
any expenses.
 

Children’s Educational Assistance

Eligibility

The Company participates in schooling expenses under the following conditions:
Reimbursement applies to children in the legal custody of Executive Employees
under Married Status assigned outside their country of origin.
Reimbursement applies to Dependent Children. It covers that part of the school
year following the child's third birthday and is extended until the end of the
school year in which the child reaches eighteen.

Educational Assistance

Two cases are considered depending on the availability and the quality of the
local schooling and the age of the child:
1: Schooling facilities available and deemed adequate by Executive Employee at
place of assignment.
 

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 6 of 16

--------------------------------------------------------------------------------


The Executive Employee's child is expected to attend these schools and the
Company will reimburse full (100%) all tuition and registration fees. Not
reimbursable are schoolbooks, school insurance, uniforms and transportation
costs.
 
2 : Schooling facilities not available or deemed inadequate at place of
assignment by Executive Employee.
Executive Employee is authorized to send his/her children outside the place of
assignment. In that instance, he/she will be reimbursed as per below:
 

- Eighty percent (80%) of the cost of tuition and registration fees. Not
reimbursable are school insurance, uniforms, schoolbooks the indirect school
expenses (room and board).
 

- one round-trip airfare, per calendar year, per child, at the most economic
rate, between the school and the Executive Employee's place of assignment,
provided the trip is actually taken. This trip is in addition to the travel
entitlement under "vacation" policy.
 

Housing and Transportation



The Company provides an allowance to Executive Employee to secure suitable and
appropriate accommodation for the Executive Employee and his/her immediate
family. The allowance will not exceed $6,000 per month and be fully inclusive:
utilities, satellite TV, domestic staff, inter alia.

The allowance will be reviewed by Company and Executive Employee for
appropriateness as and when the housing rental market or assignment location
changes.
 

Company will provide a dedicated driver and suitable vehicle for the term of
employment.



Remuneration

Currency of Payment



The salary for Executive Employee is expressed, and paid as below, in US dollars
through a dollar transfer according to the Executive Employee's written
instructions.
 

Salary is US $24,000.00 (twenty four thousand) per month, equating to $288,000
(two hundred and eighty eight thousand) per annum, effective November 15th 2008.
 
This amount is NET. The Republic of Kazakhstan (excludes any home base taxes or
social payments) income and social taxes will be paid by the Company.
 

Executive Employee's base salary may thereafter be increased from time to time
with the approval of the Board of Directors or its delegate, as applicable. Such
increased base salary shall become the minimum base salary under this Agreement
and may not be decreased thereafter without the written consent of Executive
Employee.

 

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 7 of 16



--------------------------------------------------------------------------------





Feeding and accommodation costs whilst on work assignment outside place of
assignment will be borne by the Company.



While employed by Company, Executive Employee shall be allowed to participate,
on the same basis generally as other employees of Company, in all general
employee benefit plans and programs, including improvements or modifications of
the same, which on the Effective Date or thereafter are made available by
Company to all or substantially all of Company's similarly situated employees.
Such benefits, plans, and programs may include, without limitation, medical,
health, and dental care, life insurance, disability protection, and qualified
and non-qualified retirement plans. Except as specifically provided herein,
nothing in this Agreement is to be construed or interpreted to increase or alter
in any way the rights, participation, coverage, or benefits under such benefit
plans or programs than provided to similarly situated employees pursuant to the
terms and conditions of such benefit plans and programs. While employed by
Company, Executive Employee shall be eligible to receive awards under any plan
provided, however, that the foregoing shall not be construed as a guarantee with
respect to the type, amount or frequency of such awards, if any, such decisions
being solely within the discretion of the Company or its delegate, as
applicable.



Health Care Plan



BUPA International or equivalent.
 
The Health Care Plan covers the Executive Employees and their spouses, partners
and dependent children. The Company pays the full cost of the program.
 
The Plan provides comprehensive medical, dental, and vision care coverage. It
encourages prevention and offers the possibility of medical evacuation and
assistance services, 365 days a year, including off-duty and vacation periods.
Coverage is worldwide, except USA, and there are no restrictions on the choice
of doctors, laboratories, clinics, or hospitals as long as dealing with
recognized medical practitioners and institutions, which are pre-approved by the
health care provider.
 
Coverage begins on the Effective Date of hire. Executive Employees and their
spouses and dependent children are covered under this Plan from the first day of
their employment with the Company until 180 days after the day of termination or
until the day they start working for another Company which ever occurs first.



Eligible dependents include spouse, partner, dependent unmarried children up to
age eighteen. There is no eligibility age limit for children who are physically
or mentally incapacitated before their eighteenth birthday. The Plan or Company
shall pay for a check-up a year for each insured person.



Insurance Plans



The Insurance Plan is designed to help Executive Employees and their dependents
meet the financial difficulties which could result from their permanent (partial
or total) disability, total work incapacity, or death.

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 8 of 16

--------------------------------------------------------------------------------



Where the Company does not provide a dedicated Company Insurance Plan, the
Executive Employee will have the option to subscribe to a private insurance
policy to which the Company shall refund 50% of the cost of premiums of such
insurance plan.



Vacation



Vacation is intended to provide Executive Employee with the opportunity to take
paid leave away from the place of assignment.

General

Management schedules vacation in advance, taking into account both the Executive
Employee's wishes and work requirements.


Vacation starts on the first day the Executive Employee is not available for
work and ends on the day prior to returning to work. During this period any
normal weekend days (any Saturday and Sunday) are not included as vacation.
 
At the close of the calendar year Company and Executive Employee will agree
whether to pay off any unused vacation days or to roll over the amount of days
into to following year. Payment is at the discretion of the Company.

Vacation Days Accrual



Vacation days are accrued as follows:
2.5 days per calendar month
 
It is expected that Executive Employees will return to their home country for
vacation once during a calendar year. Such a trip may require a significant
amount of travel time. Consequently,
two travel days are allowed - one for travel from the assigned location to the
home country, and one for travel from the home country to the assignment
location. The following
rules govern the use of these two travel days:

- a maximum of 2 days is allowed per calendar year

- both days must be used on the same vacation trip

Vacation Salary



Vacation salary is paid at the current salary.


In case of termination of employment, prorated vacation is computed and paid in
the Executive Employee’s final pay-check.

Vacation Travel Entitlement



The Vacation Travel Entitlement is intended to cover the travel costs when an
Executive Employee,

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 9 of 16



--------------------------------------------------------------------------------



his/her spouse, partner and dependent children return to the home country of the
Executive Employee for vacation. Although the entitlement is computed on the
basis of travel to the Executive Employee’s country of origin, it may be used
for travel to any destination.
 
Period of validity:
Vacation travel entitlement will be assigned for the period beginning January 1
and ending December 31. The entitlement has to be used within the allotted
period. The vacation travel
entitlement cannot be carried over to the next calendar year. Any outstanding
entitlement at year-end is lost unless the Executive Employee is on vacation
during the change of the calendar year, in which case, upon return from
vacation, expenses may be claimed against outstanding entitlement from the
previous year.
 
Computation of Entitlement:
The allocated entitlement amount is based on the cost of two full fare business
class round trip air tickets per person from the assignment location to the home
base origin (as specified in the letter of employment) of the Executive Employee
as quoted by IATA, and confirmed by the Company (location closest international
airport to city of origin closest international airport). The Executive
Employee’s spouse, partner and Dependent children residing in the assigned
location are included in the computation. In some cases, a Dependent Child
(Children) may not be residing in the assigned location because schooling
facilities are either not available or deemed inadequate at place of assignment.
In these cases, the entitlement for such a child (children) will be computed as
though they were residing in the assigned location.
 
For children, airlines quote the cost for the aforementioned ticket as follows:

-under 2 years of age charged 10% of adult rate,

-2-12 years of age charged 50% of adult rate

- above 12 years of age charged at adult rate.



The Company will maintain the same rules as the airlines. If a portion of the
trip requires ground travel, then this will be computed as first class train
fare ("single" berth), or other equivalent transport.
 
Reimbursable Expenses
Any travel expenses related to vacation incurred by the Executive Employee,
his/her spouse and dependent children may be claimed up to the allocated
entitlement.
Reimbursable expenses are:

- Tickets for public transport - planes, trains, buses, etc.

- Excess luggage,
 

Miscellaneous travel expenses such as taxis, airport taxes, or meals and single
night of hotel for transit purposes are reimbursed through expense reports,
provided they are
justified, reasonable and actually incurred. All other expenses are not
reimbursable.
 
Reimbursement procedure
The Executive Employee prepares an expense report respecting the following:

- expenses should be supported by an invoice or receipt. For public transport,
only tickets must be provided.

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 10 of 16

--------------------------------------------------------------------------------

- expenses should be less than three months old.

- although multiple trips may be made, no more than 2 expense reports may be
submitted each year.



Resignation / Termination
In the case of resignation or termination, all outstanding vacation travel
entitlements are lost. If the Executive Employee resigns while on vacation,
expenses will be reimbursed up to a one-way economy ticket from place of
assignment to City of Origin.
 

DAYS OF REST

All Executive Employees are entitled to at least eight Days of Rest per month.
In a “normal” work-leisure cycle, this would be the local days off of the week.
It is intended that as far as possible, Days of Rest be taken in this “normal”
fashion, i.e. on a weekly basis.
 

Relocation



This section applies to the Executive Employee relocating to the assignment
location.

Temporary living expenses

The Company will reimburse, upon presentation of supporting documents, temporary
living expenses (rental car, food and lodging) for Executive Employees and their
families while locating and settling into adequate housing in their new
assignment.

Relocation

The Company pays for the Executive Employee, his/her spouse, partner and
Dependent children to travel to the assigned location. The Company also pays for
the shipping of personal effects to the assignment location.

Departures

Redundancy / Termination

The Company pays for the Executive Employee, his/her spouse and Dependent
children to return to the Executive Employee’s country of origin as per the
rules stated in this Section under ‘Vacation’.
The Company also pays for the shipping of personal effects back to the Executive
Employee’s country of origin.
 

Lease cancellation

The Company will reimburse costs arising from the cancellation of an unexpired
lease agreement on any rented accommodation at the sending location.



Business Travel & Related Expenses



This section applies to travel other than that pertaining to vacation or
relocation.

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 11 of 16

--------------------------------------------------------------------------------



General

During the Term, Company shall pay or reimburse Executive Employee for all
actual, reasonable and customary expenses incurred by Executive Employee in the
course of his employment; including, but not limited to, travel, entertainment,
subscriptions and dues associated with Executive Employee's membership in
professional, business and civic organizations; provided that such expenses are
incurred and accounted for in accordance with Company's applicable policies and
procedures.

Travel Management

All business travel must be coordinated and approved through the Executive
Management team and or Board of Directors.

Travel Class

Air



International outside flights

< 8 hours Business class (i.e. to/from Europe)
> 8 hours Business class (i.e. Transatlantic)



Domestic flights – Business Class

Rail

First class, and, when applicable, a single sleeping berth.

Miscellaneous

Additional travel expenses such as taxis, airport fees, hotel and meals between
connecting flights are refunded by the Company provided they are actually
incurred and reasonable.

Entertainment

The main purpose of entertainment is to help improve customer relations. For
reimbursement of entertainment expenses, name, Company affiliation, job title
and the
purpose of the business entertainment should identify the guest.

Expense Reports

All requests for the reimbursement of expenses, whatever their nature, must be
made on expense reports.
The Executive Employee prepares an expense report respecting the following:

- expenses should be supported by an invoice or receipt;

- expenses should be less than three months old Expenses are reimbursed in US
Dollars.

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 12 of 16

--------------------------------------------------------------------------------



Legal Fees and Arbitration

Legal Fees

In the event of any dispute, each party shall bear without limitation its own
legal costs unless otherwise awarded in a ruling by a competent court or
tribunal.

Arbitration

The parties hereby specifically agree that any controversy or claim arising out
of or relating to this Employment Agreement, or the breach thereof, shall be
finally resolved by arbitration administered by the American Arbitration
Association under its Employment Dispute Resolution Rules, and judgment on the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. There shall be three arbitrators, named in accordance with
such rules. Absent the agreement between the Company and Executive at the time
of such dispute arbitration shall be conducted in English language in the Salt
Lake City, Utah in accordance with the Unites States Arbitration Act and the
arbitrators shall decide the dispute in accordance with the substantive law of
the state of Utah.



Severance Plan, Change in Control and Stock Options Plan



The Deferred Benefits package consists of the following plans:

- Severance Plans

- Change in Control

- Stock Option Plan

Executive Employee Severance Agreement

 

The Executive Employee shall be eligible for termination compensation and
benefits described below terminated under the following conditions:
 

(a) The Executive Employee’s employment is Involuntarily Terminated or
Voluntarily Terminated;

 

(b) A Change in Control occurs with the result that the Executive Employee’s
employment is Involuntarily or Voluntarily Terminated within thirty six (36)
months following the date of the Change in Control;

 

(c) A Change in Control occurs with the result that the Executive Employee’s
employment is Involuntarily or Voluntarily Terminated within six (6) months
prior to the date of the Change in Control; or



The Executive Employee shall not be eligible for the termination compensation
and benefits described below terminated under the following conditions:
 

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 13 of 16

--------------------------------------------------------------------------------




(a)  The Executive Employee’s employment is Terminated for Cause



(b) The Executive Employee Resigns, except for reasons detailed under Voluntary
Termination.

 

Benefits Upon Termination. If the Executive Employee becomes eligible for
benefits under the above section, the Company shall pay or provide to the
Executive Employee the following compensation and benefits:
 

(a) Salary. The Executive Employee will continue to receive his current salary
for the twelve (12) month period following the Executive Employee’s date of
termination in the same manner as it was being paid as of the date of
termination. For purposes hereof, the Executive Employee’s “current salary”
shall be the highest rate in effect during the twelve-month period prior to the
Executive Employee’s termination.

 

(b) Stock Option Grant. The Executive Employee shall continue to participate in
the stock option grant during the twelve (12) month period following the
Executive Employee’s date of termination unless the Executive Employee commences
Employment prior to the end of the twelve (12) month period, in which case, such
participation shall end on the date of his new Employment. All of these stock
options will vest immediately.



(c)Restricted Stock Grants and Options. Except for termination due to Cause, or
when the Executive Employee resigns, except for reasons detailed under Voluntary
Termination, all outstanding restricted stock grants and options under any
Company stock plan that the Executive Employee holds on the date of his
termination shall continue to vest in accordance with the vesting schedule of
the applicable plan during the twelve (12) month period following the Executive
Employee’s date of termination unless the Executive Employee commences
Employment prior to the end of the twelve (12) month period, in which case, such
continued vesting shall end on the date of his new Employment.

 

Termination for Cause
 
 Cause shall mean:
 (i) the Executive Employee’s material fraud, malfeasance, gross negligence, or
wilful misconduct with respect to business affairs of the Company that is
directly or materially harmful to the business or reputation of the Company or
any subsidiary of the Company, or
 
(ii) Executive Employee’s conviction of or failure to contest prosecution for a
felony or a crime involving moral turpitude.
 
A termination of Executive Employee for “Cause” based on clause (i) or (ii) of
the preceding sentences shall take effect thirty (30) days after the Company
gives written notice of such termination to Executive Employee specifying the
conduct deemed to qualify as Cause, unless Executive Employee shall, during such
30-day period, remedy the events or circumstances constituting cause to the
reasonable satisfaction of the Company.
 

Voluntary Termination shall mean termination of employment that is voluntary on
the part of the Executive Employee but is due to:
 

ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 14 of 16

--------------------------------------------------------------------------------


(i) a significant reduction of the Executive Employee’s responsibilities, title
or status resulting from a formal change in such title or status, or from the
assignment to the Executive Employee of any duties inconsistent with his title,
duties, or responsibilities;
 
(ii) a reduction in the Executive Employee’s compensation, remuneration or
benefits; or
 
(iii) a Company-required involuntary relocation of Executive Employee’s place of
residence or a significant increase in the Executive Employee’s travel
requirements.
 
A termination shall not be considered voluntary within the meaning of this
Agreement if such termination is the result of Cause, Disability, or death of
the Executive Employee.
 

Involuntary Termination shall mean termination of employment that is the
decision of the Company for reasons other than Cause.
 

Change in Control shall mean:
 
(i) An acquisition by any Person or Group wherein that Person or Group end up
beneficially owning fifty percent (50%) or more of the Company Shares
Outstanding or fifty percent (50%) or more of the combined voting power of the
Company. or
 
(ii) The approval of the shareholders of the Company of a reorganization,
merger, consolidation, complete liquidation, or dissolution of the Company, the
sale or disposition of all or substantially all of the assets of the Company or
any similar corporate transaction.



Change in Control



Notwithstanding anything to the contrary under this Executive Employee
Employment Agreement in the event of a Change in Control, Executive Employee
shall receive a cash payment, net of taxes, in the amount of one year’s net
salary ($288,000 USD). Payment shall be received in Executive Employees
nominated bank within 30-days of the date of such Change in Control.
 

Stock Option Grant



The number of mandatory stock options to be issued annually (on December 31 of
each year following the first full year of employment) to Executive Employee
shall be equal to the amount of the Executive Employee’s annual base salary
divided by the closing market price of the Company’s common stock on the date of
the grant. The exercise (or grant) price of the options shall be equal to the
closing market price of the Company’s common stock on the date of such grant.



Unless provided otherwise in the Notice of Stock Option Grant or other award
grant, and accepted by the Executive Employee, options or other equity awards
vest over three years, exercisable within five years of full vesting.



ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 15 of 16

--------------------------------------------------------------------------------

                                                        Percentage of Shares
              Number of Full Years      That May be Purchased
              Less than     1 year                            0%
                                 1 year                            33
                                 2 years                           67%
                                 3 years                          100%



In lieu of any mandatory stock option grant to which the Executive Employee may
become entitled under the provisions of the Employment Agreement, the Company
may issue, in full or in part, a restricted stock grant, or cash payment or
combination thereof as may be from time to time determined by the Compensation
Committee or in the absence of a Compensation Committee by the Board of
Directors.
 
If the Company, in its sole discretion, determines to issue a restricted stock
grant in lieu of stock options, the Executive Employee shall be entitled to one
share of restricted common stock for three stock options Executive Employee was
entitled to receive in accordance with the formula described above. All
restricted stock awards shall be subject to the vesting schedule described
above.
 
Should the Company, in its sole discretion, determine to make a partial or full
cash payment to Executive Employee in lieu of granting stock options and/or a
restricted stock grant, such cash payment shall be made on the basis of the
closing market price of the Company’s common stock on the date of grant
multiplied by the total number of restricted common stock determined in
accordance with this Agreement.

     
At the Company’s sole discretion Executive Employee may also be considered for
additional discretionary stock option grants, restricted stock grants or
discretionary cash bonus or combination thereof as may, from time to time, be
determined by the Compensation Committee or in the absence of a Compensation
Committee by the Board of Directors.



Any and all grants in accordance with this Employment Agreement shall be issued
on the annual basis once a year on December 31 of each year following the first
full year of Executive’s employment with the Company or any of its subsidiary.



In witness hereof the parties hereto have executed this Agreement the day and
year above first written.



For Executive Employee
 
 
 
 

For Company



ACTIONS OF THE BOARD OF DIRECTORS OF CASPIAN SERVICES, INC.
BY UNANIMOUS WRITTEN CONSENT OF NOVEMBER 11, 2008

Page 16 of 16